Citation Nr: 0610418	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for neurosyphilis claimed 
as nerve damage to the upper and lower extremities as a 
residual of venereal disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to September 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified before the undersigned at a video 
conference hearing in December 2005.  A transcript of that 
hearing has been associated with the claims folder.  


FINDING OF FACT

The competent, probative evidence of record shows the veteran 
did not incur neurosyphilis claimed as nerve damage to the 
upper and lower extremities as a residual of venereal disease 
contracted during, or as a result of, active duty service 
from July 1949 to September 1952.    


CONCLUSION OF LAW

Service connection for neurosyphilis claimed as nerve damage 
to the upper and lower extremities as a residual of venereal 
disease is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

The veteran seeks service connection for neurosyphilis 
claimed as nerve damage to the upper and lower extremities as 
a residual of venereal disease.  In November 1992, the 
veteran underwent a VA lumbar puncture to test for 
neurosyphilis, the results of which were negative.  As such, 
the veteran was diagnosed with vertigo and polyneuropathy of 
undetermined etiology.  

Despite this diagnosis, various physicians subsequently 
diagnosed the veteran with neurosyphilis.  However, in June 
2004, a VA medical examiner with access to the veteran's 
entire claim file opined that the negative lumbar puncture 
examination results essentially ruled out a neurosyphilis 
diagnosis and that it was less likely than not that the 
veteran's polyneuropathy was related to his prior syphilitic 
infection acquired during active service.   

During the Travel Board hearing, the veteran and his 
representative named various doctors who diagnosed the 
veteran with neurosyphilis over the years.  In a letter dated 
August 1992, "W.L.N.," M.D., a physician at Hiawassee 
Family Practice Association in Hiawassee, Georgia, relied on 
an earlier neurosyphilis diagnosis and opined that it dated 
back to the veteran's active service period as a 
manifestation of a secondary or tertiary disease that is no 
longer infectious.  In September 2005, "G.R.W.," a 
physician, found evidence of a central nervous system 
inflammation and recommended that the veteran be retreated 
for neurosyphilis.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As explained above, neurosyphilis was initially ruled out in 
a November 1992 VA examination due to the negative results of 
a lumbar puncture.  Also, in June 2004, the VA examiner 
found, based on a review of the veteran's claims folder, that 
the veteran's condition was not likely to be neurosyphilis.  

The Board finds that the medical opinions from the June 2004 
VA examination, which cites medical testing in support of the 
opinion, has the most significant probative value concerning 
the issues of a current disability and nexus to service or a 
service-connected disability and must be afforded great 
weight when compared to the statements from the other 
doctors.  These doctors provide little support for their 
opinions and are found to be of very limited probative 
weight.  

Beyond this finding, even if this disability were found, the 
Board must find that the post-service medical records, as a 
whole, provides evidence against a finding that this disorder 
is related to his service many years ago or a service 
connected disability.  In this regard, the Board must note 
the lapse of many years between the veteran's separation from 
service and the first treatment for the claimed 
disorder.  The veteran's active service ended in 1952, yet he 
did not start having difficulties with the condition until 
1988.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, the veteran has offered his personal opinion that 
his diagnosis of neurosyphilis is related to an infection 
sustained while in the service.  However, the veteran is a 
lay person, not trained or educated in medicine.  Therefore, 
he is not competent to offer an opinion as to the correct 
diagnosis or its nexus to service or a service-connected 
disability.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.    

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection neurosyphilis claimed 
as nerve damage to the upper and lower extremities as a 
residual of venereal disease.  38 U.S.C.A. § 5107(b).  The 
competent, probative evidence of record is negative for any 
neurosyphilitic symptoms that are related to service.  The 
appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated August 2003 as well as 
information provided in the January 2004 rating decision and 
July 2004 statement of the case, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July 2004 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

The Board notes that initial notice was provided in August 
2003, prior to the January 2004 rating decision on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The 
Board concedes that the August 2003 letter does not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Id.  However, the Board is satisfied 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letter 
specifically asked the veteran to identify or provide any 
other private, VA, or military medical treatment, as well as 
any other information or evidence, relevant to the appeal.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  In this case, the Board finds no indication 
of defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Moreover, the Board emphasizes that neither 
the veteran nor his representative has made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice to the veteran.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has sought to 
obtain the veteran's service medical records, but these 
records were destroyed in a 1973 fire and physical 
examinations could not be reconstructed.  The RO has obtained 
hospital admission card data, service personnel records and 
VA treatment records.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In light of the post-service medical records, 
the Board finds that further efforts to locate the service 
medical records would not produce a basis to grant this 
claim. 

The RO obtained the veteran's private medical records from 
the Hiawassee Family Practice Association, Hiawassee, Georgia 
and the veteran's private physician submitted a statement 
dated August 1992.  The RO also obtained a VA medical 
opinion.  See 38 U.S.C.A. § 5103A(d).  As there is no other 
indication or allegation that additional relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.   

ORDER

Service connection for neurosyphilis claimed as nerve damage 
to the upper and lower extremities as a residual of venereal 
disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


